 


117 HRES 101 EH: Providing for the adoption of the concurrent resolution (S. Con. Res. 5) setting forth the congressional budget for the United States Government for fiscal year 2021 and setting forth the appropriate budgetary levels for fiscal years 2022 through 2030.
U.S. House of Representatives
2021-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS 
1st Session 
H. RES. 101 
In the House of Representatives, U. S.,

February 5, 2021
 
RESOLUTION 
Providing for the adoption of the concurrent resolution (S. Con. Res. 5) setting forth the congressional budget for the United States Government for fiscal year 2021 and setting forth the appropriate budgetary levels for fiscal years 2022 through 2030. 
 
 
That Senate Concurrent Resolution 5 is hereby adopted.  Cheryl L. Johnson,Clerk. 